Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change August 7, 2008 Item 3 News Release The news release dated August 7, 2008 was disseminated through Marketwire’s Canadian and US Timely Disclosure, Continental Europe Finance and UK Media and Analyst networks. Item 4 Summary of Material Change Silver Standard Resources Inc. announced principal project updates and reports on financial highlights from the company’s second quarter of 2008. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated August 7, 2008. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 7th day of August, 2008 August 7, 2008 News Release 08-14 SILVER STANDARD REPORTS SECOND QUARTER 2008 RESULTS Vancouver, B.C. – Silver Standard Resources Inc. provides the following principal project updates and reports on financial highlights from the company’s second quarter of Pirquitas Mine Construction The Pirquitas Project is on schedule with plant commissioning to commence in the fourth quarter of this year.The natural gas and water pipelines have been installed, and foundation work is well advanced for the power generating facility. The process plant structural steel installation is progressing on schedule and the truck-shop and warehouse have been completed.
